Order entered February 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01412-CV

                                WHOA USA, INC., Appellant

                                               V.

                           REGAN PROPERTIES, LLC, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-04211-2011

                                           ORDER
       We GRANT appellee’s February 24, 2014 second motion for an extension of time to file

a brief. Appellee shall file its brief on or before March 7, 2014. We caution appellee that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE